ON MOTION FOR REHEARING
PER CURIAM.
The appellant’s motion for rehearing is granted. Appellees Lewis and Jacobson did not plead a claim of intentional interference with a business relationship against AFS. Therefore, our opinion of December 3, 1987, is modified and the judgment against AFS awarding $126,309 and $285,-205 to Lewis and Jacobson, respectively, based on intentional interference with an advantageous business relationship, is also reversed. The judgment and award in favor of Hewitt and against AFS based on intentional interference with an advantageous business relationship are affirmed.
Except as modified hereby, we adhere to the original opinion filed in this case.
SHARP, C.J., COBB and COWART, JJ., concur.